Title: John B. Martin to James Madison, 22 December 1829
From: Martin, John B.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                     Tuesday
                                
                                 Decr. 22nd—1829
                            
                        
                        
                        I have prepared for publication a Lithographic Portrait of Mr. Randolph from Mr. Harding’s Picture, which I
                            take the liberty of sending for your inspection.
                        Your approbation and patronage of the undertaking would be highly flattering and be received With great
                            respect by Your obt. Servant
                        
                        
                            
                                Jno. B. Martin
                            
                        
                    